



AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT Agreement, dated as of
April 19, 2018 (this “Amendment No. 4”), is by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as agent
pursuant to the Credit Agreement (as hereinafter defined) acting for and on
behalf of the parties thereto as lenders (in such capacity, “Agent”), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), VOXX ACCESSORIES CORP., a Delaware corporation
(“ACC”), VOXX ELECTRONICS CORP., a Delaware corporation (“AEC”), CODE SYSTEMS,
INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE SYSTEMS INC., a
Delaware corporation (“IAS”) and KLIPSCH GROUP, INC., an Indiana corporation
(“Klipsch”, together with ACC, AEC, CSI and IAS, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), VOXX INTERNATIONAL CORPORATION, Delaware
corporation (“Parent”) and the other Guarantors (as defined in the Credit
Agreement).
W I T N E S S E T H :
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Second Amended and Restated Credit Agreement, dated as of April
26, 2016, by and among Agent, Lenders, Borrowers and Parent, as amended by
Amendment No. 1 to Second Amended and Restated Credit Agreement, dated as of
August 10, 2016, Amendment No. 2 to Second Amended and Restated Credit
Agreement, dated as of September 13, 2016 and Amendment No. 3 to Second Amended
and Restated Credit Agreement, dated as of June 30, 2017 (as from time to time
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Credit Agreement”) and the other Loan Documents;
WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the
Credit Agreement as set forth herein, and Agent and Lenders are willing to agree
to such amendments on the terms and subject to the conditions set forth herein;
and
WHEREAS, by this Amendment No. 4, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.


(a)Additional Definition. The Credit Agreement and the other Loan Documents are
hereby amended to include, in addition and not in limitation, each of the
following definitions:


(i)“Amendment No. 4” means Amendment No. 4 to Second Amended and Restated Credit
Agreement, dated as of April 19, 2018, by and among Agent, Lenders, Borrowers
and Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.


(ii)“Specified EBITDA Entities” means either (a) the Loan Parties (other than
the Mexican Guarantor) at all times during any period that the EBITDA of the
Loan Parties (other than the Mexican Guarantor) is less than 80% of the
consolidated EBITDA of the Loan Parties (other than the Mexican Guarantor), the
Specified Subsidiaries and Eyelock LLC (and with respect to Eyelock LLC, in an
amount equal to the ownership percentage of the Loan Parties in such entity
multiplied by such net earnings (or loss) of such entity) or (b) at all other
times, the Loan Parties (other than the Mexican Guarantor), the Specified
Subsidiaries and Eyelock LLC (and with respect to Eyelock LLC, in an amount
equal to the ownership percentage of the Loan Parties in such entity multiplied
by such net earnings (or loss) of such entity).







--------------------------------------------------------------------------------





(b)Amendments to Definitions.


(i)The definition of “Cash Dominion Event” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:


“ ‘Cash Dominion Event’ means at any time (a) an Event of Default exists or has
occurred and is continuing, (b) Excess Availability is less than twelve and
one-half percent (12.5%) of the Maximum Revolver Amount for any five (5)
consecutive day period, or (c) Excess Availability is less than ten percent
(10%) of the Maximum Revolver Amount at any time. The occurrence of a Cash
Dominion Event shall be deemed to exist and to be continuing notwithstanding
that Excess Availability may thereafter exceed the amount set forth in the
preceding sentence unless and until Excess Availability exceeds twelve and
one-half percent (12.5%) of the Maximum Revolver Amount for thirty (30)
consecutive days, in which event a Cash Dominion Event shall no longer be deemed
to exist or be continuing until such time as Excess Availability may again be
less than such amount for any five (5) consecutive day period or less than ten
(10%) of the Maximum Revolver Amount at any time; provided, that, a Cash
Dominion Event may not be cured as contemplated by this sentence more than four
(4) times during the term of this Agreement.”
(ii)The definition of “EBITDA” set forth in the Credit Agreement is hereby
deleted in its entirety and replaced with the following:


“ ‘EBITDA’means, with respect to any fiscal period, the consolidated net
earnings (or loss) of Specified EBITDA Entities, minus extraordinary gains and
interest income (other than interest income derived during fiscal year 2016 from
amounts payable by Eyelock Inc. to the Loan Parties related to the acquisition
by Eyelock LLC of certain assets of Eyelock, Inc.), plus without duplication,
the sum of the following amounts of the Specified EBITDA Entities to the extent
deducted in determining consolidated net earnings (or loss) for such period: (a)
non-cash extraordinary losses, (b) interest expense, (c) income taxes, (d)
non-cash charges related to goodwill impairment and impairment of non-cash
intangibles, (e) closing costs and expenses incurred in connection with the
credit facility related to this Agreement and the transactions contemplated
hereby, (f) depreciation and amortization of the Specified EBITDA Entities for
such period, (g) Stock-based compensation expense, (h) currency
devaluation/fluctuation loss or expense relating to Venezuela in an amount not
to exceed $3,200,000 in the aggregate for fiscal year 2017 and any fiscal year
thereafter, (i) severance payments made through February 28, 2019 related to
Eyelock LLC in an amount not to exceed $1,000,000 in the aggregate, (j)
severance payments related to any Loan Party in an amount not to exceed
$1,000,000 in the aggregate, (k) write-down or impairment of loan obligations
owing by, and/or investments by a Loan Party in, 360fly, Inc. in an amount not
to exceed $12,000,000 in the aggregate and (l) write-down or impairment of loan
obligations owing by, and/or investments by a Loan Party in, Eyelock LLC in an
amount not to exceed $33,000,000 in the aggregate.”
(iii)The definition of “Eligible Accounts” set forth in the Credit Agreement is
hereby amended by deleting clause (a) thereof in its entirety and replacing it
with the following:


“(a) Accounts that the Account Debtor has failed to pay within one hundred and
twenty (120) days of original invoice date (but with respect to Best Buy Co.,
Inc., Pro Source Group, Costco or Kerr Industries, within one hundred and thirty
five (135) days of the original invoice date), or within sixty (60) days of the
original due date or Accounts with payment terms of more than one hundred and
twenty (120) days,”
(iv)The definition of “Eligible Accounts” set forth in the Credit Agreement is
hereby amended by deleting clause (j) thereof in its entirety and replacing it
with the following:







--------------------------------------------------------------------------------





“(j) Accounts with respect to an Account Debtor (other than Wal-Mart Stores,
Inc., Best Buy Co., Inc., Amazon, Ford Motor Company and Target) whose total
obligations owing to Borrowers exceed ten percent (10%) (such percentage, as
applied to a particular Account Debtor, being subject to reduction by Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage, or in the case of Wal-Mart
Stores, Inc., to the extent of the obligations owing by such Account Debtor in
excess of twenty percent (20%) of all Eligible Accounts, or in the case of Best
Buy Co., Inc., to the extent of the obligations owing by such Account Debtor in
excess of twenty five percent (25%) of all Eligible Accounts, or in the case of
each of Amazon, Ford Motor Company or Target, to the extent of the obligations
owing by each of such Account Debtors in excess of fifteen percent (15%) of all
Eligible Accounts (in each case, as to Wal-Mart Stores, Inc., Best Buy Co.,
Inc., Amazon, Ford Motor Company or Target such percentage being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates); provided, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed any of the foregoing
percentages shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,”
(v)The definition of “Fixed Charges” set forth in the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
“ ‘Fixed Charges’ means, with respect to any fiscal period and with respect to
the Specified EBITDA Entities determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) principal payments in respect of
Indebtedness (including amortization in respect of the Real Property
Availability) that are required to be paid during such period, and (c) all
federal, state, and local income taxes paid during such period (net of any tax
refunds received in cash during such period), and (d) all Restricted Junior
Payments paid (whether in cash or other property, other than common Stock)
during such period.”
(vi)The definition of “Fixed Charge Coverage Ratio” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:


“ ‘Fixed Charge Coverage Ratio’ means, with respect to the Specified EBITDA
Entities for any period, the ratio of (i) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (ii) Fixed Charges for such period.”
(vii)Clause (t) of the definition of “Permitted Dispositions” is hereby amended
by (A) deleting the reference to “and” and the end of clause (vi) thereof, (B)
deleting the period at the end of clause (vii)(A) thereof and replacing it with
“, and” and (C) adding the following new clause (viii) at the end thereof:
“(viii) with respect to the disposition of any Intellectual Property of any Loan
Party or any of its Subsidiaries, Agent shall have received, prior to the
consummation of such disposition, an agreement, in form and substance
satisfactory to Agent, from the purchaser or assignee of such Intellectual
Property whereby, among other things, such purchaser agrees that Agent can use
such Intellectual Property in connection with the exercise of its remedies
pursuant to this Agreement with respect to any Collateral which is affected by
or subject to such Intellectual Property.”
(viii)The definition of “Permitted Intercompany Advances” set forth in the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:


“ ‘Permitted Intercompany Advances’means Investments made by (a) a Loan Party to
another Loan Party (other than Mexican Guarantor or French Guarantor), (b) a
Subsidiary of Parent





--------------------------------------------------------------------------------





that is not a Loan Party to another Subsidiary of Parent that is not a Loan
Party, (c) a Subsidiary of Parent that is not a Loan Party to a Loan Party,
provided, that, Agent shall have received an Intercompany Subordination
Agreement as duly authorized, executed and delivered by such parties, (d) a Loan
Party to a Subsidiary of Parent that is not a Loan Party (other than 360fly,
Inc. and Eyelock LLC), provided, that, as to any such Investment to which this
clause (d) is applicable, each of the following conditions is satisfied: (i) the
aggregate amount of all such Investments shall not exceed $5,000,000 outstanding
at any one time, (ii) as of the date of any such Investment and after giving
effect thereto, no Default or Event of Default shall exist or have occurred, and
(iii) as of the date of any such Investment and after giving effect thereto,
Excess Availability shall be not less than twelve and one-half percent (12.5%)
of the Maximum Credit, (e) a Loan Party to 360fly, Inc., provided, that, as to
any such Investment to which this clause (e) is applicable, each of the
following conditions is satisfied: (i) the aggregate amount of all such
Investments shall not exceed $20,000,000 outstanding at any one time, (ii) as of
the date of any such Investment and after giving effect thereto, no Default or
Event of Default shall exist or have occurred, and (iii) as of the date of any
such Investment and after giving effect thereto, Excess Availability shall be
not less than twelve and one-half percent (12.5%) of the Maximum Credit, (f) a
Loan Party to Eyelock LLC), provided, that, as to any such Investment to which
this clause (f) is applicable, each of the following conditions is satisfied:
(i) the aggregate amount of all such Investments shall not exceed $42,000,000
outstanding at any one time, (ii) as of the date of any such Investment and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred, and (iii) as of the date of any such Investment and after giving
effect thereto, Excess Availability shall be not less than twelve and one-half
percent (12.5%) of the Maximum Credit, and (g) a Loan Party to Mexican Guarantor
or French Guarantor, provided, that, as to any such Investment each of the
following conditions is satisfied: (i) the aggregate amount of all such
Investments shall not exceed $2,000,000 outstanding at any one time, (ii) as of
the date of any such Investment and after giving effect thereto, no Default or
Event of Default shall exist or have occurred, and (iii) as of the date of any
such Investment and after giving effect thereto, Excess Availability shall be
not less than twelve and one-half percent (12.5%) of the Maximum Credit.”
(c)Interpretation. All terms used herein which are not otherwise defined herein,
including but not limited to, those terms used in the recitals hereto, shall
have the respective meanings assigned thereto in the Credit Agreement as amended
by this Amendment No. 4. The Credit Agreement shall be deemed to include the
terms which are defined in the recitals hereto.


2.Intercompany Advances. Any Investments made by the Loan Parties to either
360fly, Inc. or Eyelock LLC prior to the date of this Amendment No. 4 shall be
deemed to not be included in the calculation of the dollar threshold set forth
in clause (d)(i) of the definition of Permitted Intercompany Advances (as in
effect immediately prior to the effectiveness of this Amendment No. 4).


3.Repayment of Term Loan. On or about August 31, 2017, Borrowers remitted to
Agent an amount that caused the repayment in full of the outstanding principal
of the Term Loan. The Term Loan Commitments are terminated and the Term Loan
cannot be re-borrowed. The repayment of the Term Loan shall not in any manner
discharge, affect, or impair any of the other Obligations of any Borrower or any
Guarantor.


4.Permitted Acquisitions. Notwithstanding anything to the contrary contained in
the Credit Agreement or any other Loan Document, in addition to any other
requirements set forth in the Credit Agreement, no Acquisition that involves
consideration (whether in the form of cash or otherwise) in an amount equal to
or greater than $50,000,000 shall be considered a Permitted Acquisition without
the consent of the Required Lenders.


5.Unused Line Fee. Section 2.10(b) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:


“(b) Borrowers shall pay to Agent, for the account of Revolving Lenders, a
monthly unused line





--------------------------------------------------------------------------------





fee payable in arrears on the first day of each month from and after the Closing
Date up to the first day of the month prior to the Payoff Date and on the Payoff
Date, in an amount equal to, commencing on the Closing Date and ending on August
31, 2017, one-half of one percent (0.50%) per annum times the result of (i) the
aggregate amount of the Revolver Commitments, less (ii) the average Daily
Balance of the Revolver Usage during the immediately preceding month (or portion
thereof), which rate shall be adjusted thereafter as of the first day of each
fiscal quarter to an amount equal to (A) three hundred and seventy-five
one-thousandths of one percent (0.375%) per annum if the average Daily Balance
of the Revolver Usage in any month during the immediately preceding fiscal
quarter was less than forty percent (40%) of the Maximum Revolver Amount and (B)
one quarter of one percent (0.25%) per annum if the average Daily Balance of the
Revolver Usage in any month during the immediately preceding fiscal quarter was
equal to or greater than forty percent (40%) of the Maximum Revolver Amount. For
purposes of the calculation of the unused line fee, the Revolver Usage shall
include the amount of the Orange County IRB Reserve. Swing Loans shall not be
considered in the calculation of the unused line fee.”
6.Field Examinations and Appraisals. Section 5.7 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:


“5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Borrower Agent, all at such
times and intervals as the Agent may reasonably request, all at the Borrower’s
reasonable expense; provided, that, (a) as to field examinations, (i) no more
than one (1) field examination in any twelve (12) month period at the expense of
Borrowers so long as Excess Availability at any time during such twelve (12)
month period is not less than thirty percent (30%) of the Maximum Revolver
Amount, (ii) no more than two (2) field examinations in any twelve (12) month
period at the expense of Borrowers if at any time Excess Availability during
such twelve (12) months is less than thirty percent (30%) of the Maximum
Revolver Amount, and (iii) such other field examinations as Agent may request at
any time a Default or an Event of Default exists or has occurred and is
continuing at the expense of Borrowers or otherwise at any other times at the
expense of Agent and Lenders and (b) as to appraisals, (i) unless a Default or
Event of Default exists or has occurred and is continuing, no more than one (1)
appraisal of Real Property during the term of this Agreement (but not to be
conducted prior to the date that is eighteen (18) months after the Closing Date)
at reasonable times at the expense of Borrowers, (ii) no more than one (1)
appraisal of Inventory in any twelve (12) month period at reasonable times at
the expense of Borrowers so long as Excess Availability at any time during such
twelve (12) month period is not less than thirty percent (30%) of the Maximum
Revolver Amount, (iii) no more than two (2) appraisals of Inventory in any
twelve (12) month period at reasonable times at the expense of Borrowers if at
any time Excess Availability during such twelve (12) month period is less than
thirty percent (30%) of the Maximum Revolver Amount, and (iv) such other
appraisals as Agent may request at any time a Default or an Event of Default
exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times at the expense of Agent and Lenders.”
7.Fixed Charge Coverage Ratio. Section 7.1 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:


“7.1 Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio determined for
the most recently ended twelve (12) consecutive fiscal months of the Specified
EBITDA Entities for which Agent has received financial statements shall be not
less than 1.00 to 1.00 at all times, provided, that, the Loan Parties shall only
be required to comply with the terms of this Section 7.1 during a Compliance
Period, in which case such financial covenant shall be tested as of the last day
of the then





--------------------------------------------------------------------------------





most recently ended fiscal month for which financial statements have been
delivered and for each month end thereafter until the Compliance Period ends.”
8.Liens on Intellectual Property. Notwithstanding anything to the contrary set
forth in the Credit Agreement or in any of the other Loan Documents,
automatically upon the effectiveness of this Amendment No. 4, the Lien of Agent
on the Intellectual Property (as defined in the Security Agreement) of the Loan
Parties shall be released.


9.Amendment Fee. In consideration of the amendments set forth herein, Borrowers
shall on the date hereof, pay to Agent, for the account of Lenders, or Agent, at
its option, may charge the loan account of Borrowers maintained by Agent, an
amendment fee in the amount of $50,000, which fee is fully earned and payable as
of the date hereof and shall constitute part of the Obligations.


10.Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof:


(a)this Amendment No. 4 and each other agreement to be executed and delivered by
Borrowers and Guarantors in connection herewith (collectively, together with
this Amendment No. 4, the “Amendment Documents”) has been duly authorized,
executed and delivered by all necessary corporate action on the part of each
Borrower and each Guarantor which is a party hereto and, if necessary, its
equity holders and is in full force and effect as of the date hereof and the
agreements and obligations of each Borrower and each Guarantor contained herein
and therein constitute legal, valid and binding obligations of each Borrower and
each Guarantor, enforceable against each Borrower and each Guarantor in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights;


(b)the execution, delivery and performance of each Amendment Document (i) are
all within each Borrower’s and each Guarantor’s corporate or limited company
powers, as applicable, and (ii) are not in contravention of law or the terms of
any Borrower’s or any Guarantor’s certificate or articles of incorporation of
formation, by laws, operating agreement or other organizational documentation,
or any indenture, agreement or undertaking to which any Borrower or any
Guarantor is a party or by which any Borrower or any Guarantor or its property
are bound;


(c)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date; and


(d)no Default or Event of Default exists or has occurred and is continuing as of
the date of, and after giving effect to, this Amendment No. 4.


11.Conditions Precedent. This Amendment No. 4 shall be effective upon the
satisfaction of each of the following conditions precedent:


(a)Agent shall have received counterparts of this Amendment No. 4, duly
authorized, executed and delivered by each Borrower, each Guarantor and the
Required Lenders;


(b)Agent shall have received in immediately available funds (or Agent has
charged the loan account of Borrower) the full amount of the fee referred to in
Section 9 hereof; and


(c)after giving effect to the provisions of this Amendment No. 4, no Default or
Event of





--------------------------------------------------------------------------------





Default shall have occurred and be continuing.


12.Effect of Amendment No. 4. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and the Loan Parties shall not be entitled to any other or further
amendment by virtue of the provisions of this Amendment No. 4 or with respect to
the subject matter of this Amendment No. 4. To the extent of conflict between
the terms of this Amendment No. 4 and the other Loan Documents, the terms of
this Amendment No. 4 shall control. The Credit Agreement and this Amendment No.
4 shall be read and construed as one agreement. This Amendment No. 4 is a Loan
Document. The Credit Agreement remains in full force and effect, and nothing
contained in this Amendment No. 4 will constitute a waiver of any right, power
or remedy under the Credit Agreement.


13.Governing Law. The validity, interpretation and enforcement of this Amendment
No. 4 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


14.Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 4 OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AMENDMENT NO. 4 OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT EACH BORROWER, GUARANTOR, AGENT OR LENDER
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 4 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.


15.Binding Effect. This Amendment No. 4 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


16.Waiver, Modification, Etc. No provision or term of this Amendment No. 4 may
be modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.


17.Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 4.


18.Entire Agreement. This Amendment No. 4 and the Credit Agreement represent the
entire agreement and understanding concerning the subject matter hereof among
the parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.


19.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 4.


20.Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 4 by telefacsimile or other electronic method
of transmission





--------------------------------------------------------------------------------





(including by pdf e-mail transmission) shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 4. Any party
delivering an executed counterpart of this Amendment No. 4 by telefacsimile or
other electronic method of transmission (including by pdf e-mail transmission)
shall in a timely manner also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, and binding
effect of this Amendment No. 4.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered as of the day and year first above written.
BORROWERS:




VOXX ACCESSORIES CORP.
By: /s/ Loriann Shelton
Name: Loriann Shelton
Title: Vice President, CFO, Secretary, Treasurer


VOXX ELECTRONICS CORP.
By: /s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO, Secretary, Treasurer


CODE SYSTEMS, INC.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: CFO


INVISION AUTOMOTIVE SYSTEMS INC.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President


KLIPSCH GROUP, INC.


By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President




GUARANTORS:


VOXX INTERNATIONAL CORPORATION
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Senior Vice President and CFO




AUDIOVOX ADVANCED ACCESSORIES GROUP, LLC
By: /s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO, Treasurer, Secretary





--------------------------------------------------------------------------------











AUDIOVOX WEBSALES LLC
By: /s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO, Secretary, Treasurer


CARIBBEAN TECHNICAL EXPORT, INC.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: President


LATIN AMERICA EXPORTS CORP.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Treasurer


OMEGA RESEARCH AND DEVELOPMENT TECHNOLOGY LLC
By: /s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO, Secretary, Treasurer


ELECTRONICS TRADEMARK HOLDING COMPANY, LLC
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Senior Vice President and CFO


AUDIOVOX ATLANTA CORP.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President


AUDIOVOX COMMUNICATIONS CORP.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President and Treasurer


AUDIOVOX GERMAN CORPORATION
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President and CFO


AUDIOVOX INTERNATIONAL CORP.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President


AUDIOVOX LATIN AMERICA LTD.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President





--------------------------------------------------------------------------------







KLIPSCH HOLDING LLC
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President and CFO




VOXX ASIA INC.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President, Secretary, Treasurer


VOXX HQ LLC
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Senior Vice President and CFO


VOXX WOODVIEW TRACE LLC
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Senior Vice President and CFO


VOXX HIRSCHMANN CORPORATION
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President


KLIPSCH GROUP EUROPE - DENMARK
By: /s/ T. Paul Jacobs
Name: T. Paul Jacobs
Title: Managing Director


KLIPSCH GROUP EUROPE - FRANCE
By: /s/ T. Paul Jacobs
Name: T. Paul Jacobs
Title: Managing Director


KLIPSCH GROUP EUROPE B.V.
By: /s/ T. Paul Jacobs
Name: T. Paul Jacobs
Title: Managing Director


AUDIOVOX MEXICO, S. DE R.L. DE C.V.
By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Manager


AUDIO PRODUCTS INTERNATIONAL CORP.
By: /s/ T. Paul Jacobs
Name: T. Paul Jacobs
Title: President


AUDIOVOX CANADA LIMITED





--------------------------------------------------------------------------------





By: /s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President




AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
By: /s/ Andrew Rogow
Name: Andrew Rogow
Title: Vice President




CITIBANK, N.A., as Lender
By: /s/ Peter Crispino
Name: Peter Crispino
Title: Authorized Signatory






HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
By: /s/ William Conlan
Name: William Conlan
Title: Senior Vice President




KEYBANK NATIONAL ASSOCIATION, as Lender
By: /s/ Nadine M. Eames
Name: Nadine M. Eames
Title: Vice President





